Exhibit 10.2

[Packaging Corporation of America letterhead]

December 15, 2015

Paul T. Stecko

Packaging Corporation of America

1955 W. Field Ct.

Lake Forest, IL 60045

 

Re: Board Service/Senior Advisor

Dear Paul:

On behalf of the board of directors, I am pleased to set out the terms of your
future service with Packaging Corporation of America (the “Corporation”) that
will take effect upon the December 31, 2015 expiration of your agreement (the
“Agreement”) with the Corporation.

Upon the expiration date of the Agreement, the Agreement will terminate, except
that the provisions set forth in Sections 7 through 16 of the Agreement will
remain in effect during the term of the senior advisory arrangement described in
the next paragraph (and will survive the termination of such arrangement in
accordance with their respective terms). You will continue to serve as a
non-management director and will be paid the standard outside directors fees as
the board approves from time to time. Future service on the board after your
current term expires at the 2016 annual meeting of stockholders will be subject
to your nomination by the Corporation’s board of directors and nominating and
governance committee.

Beginning January 1, 2016, you will serve as a senior advisor to the Corporation
on matters that the board or I determine from time to time to be of strategic
importance. We will maintain office space and administrative support as
necessary to support you in the provision of your services. You will be paid
cash fees of $300,000 per year in addition to your directors fees. Payment will
be made in accordance with past practices relating to payment of your fees.
Either you or the Corporation may terminate the senior advisory arrangement for
convenience at any time on 30 days’ notice.

Your service as a director and as a senior advisor is as an independent
contractor and not as an employee or agent of the Corporation. No employee
benefits of any kind will be provided except as due to you as a result of
service as past service as an employee under plans in which you participated.
You will not accrue additional benefits or service time as a result of your
service.

If the terms described in the letter meet with your approval, please sign in the
space indicated below.

 

Sincerely, /s/ Mark W. Kowlzan Mark W. Kowlzan Acknowledged and Agreed: /s/ Paul
T. Stecko Paul T. Stecko